Citation Nr: 1643069	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  07-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.  He served in the National Guard from 1976 to 2006 with a period of active duty from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) in February 2010.  He additionally testified before the undersigned in April 2013 at a "Travel Board" hearing at the RO.  Transcripts of both hearings are of record.

The Veteran has asserted to VA medical examiners that he has been unemployed due at least in part to his service-connected bilateral knee disabilities on appeal.  The Board has accordingly added entitlement to TDIU to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2015 the Board issued a decision that in relevant part denied increased ratings for the left and right knee disabilities.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016 the Court issued an Order granting a Joint Motion of the Parties for Partial Remand that vacated the Board's decision in regard to the issues identified on the title page and returned those issues to the Board for further consideration.

The Board's action in November 2015 remanded claims for service connection for a low back disability, service connection for a left shin disability and service connection for tinnitus to the Agency of Original Jurisdiction (AOJ) for additional development.  Those issues have not been re-certified to the Board and remain at the AOJ pending completion of the development actions requested by the Board.

Finally, the Board notes that the Veteran filed a notice of disagreement (NOD) at the RO in December 2015 concerning entitlement to service connection for sleep apnea, as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue  presently before the RO pertaining to service connection for sleep apnea will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to a TDIU is addressed in the Remand that follows the Order section of the Decision below.


FINDING OF FACT

The Veteran's arthritis of the left and right knees is manifested by flexion to 90 degrees or better and no measured limitation of extension, with no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2015).

2.  The criteria for a disability rating higher than 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, VA's duty to notify was satisfied by a June 2006 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment, service personnel record and post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran has been afforded hearing before the Board in which he presented oral argument in support of his claim.

The most recent Joint Motion for Partial Remand, as incorporated by the Court's Order, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its November 2015 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidence and Analysis

Applicable legal principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instability and subluxation of the knee is rated under DC 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.
 
Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  Id.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.




Evidence and Analysis

The present claim for increased rating was received in May 2006.  The period under review accordingly begins in May 2005, one year prior to receipt of the claim.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In a May 2006 letter Dr. ATH, the Veteran's private physician, stated that examination of the knee revealed crepitance and tenderness with some decreased extension of both knees.  The Veteran was shown to have chronic degenerative joint disease (DJD) and gouty arthritis.

The Veteran had a VA compensation and pension examination of the knees in November 2006 in which he complained of increasing pain in both knees, left greater than right.  He had tried numerous non-steroidals with intermittent, partial relief.  He denied any period of flare-ups.  He endorsed using an elastic wrap on his left knee but denied using a cane or braces.  He reported that he recently lost his job as a temporary warehouse employee due to his knees.  He reported that he could not work out or run and had difficulty sleeping at night due to his knee pain.  

Physical examination revealed ROM of both knees as 0 to 90 degrees; there was pain in the left knee throughout, but the report is silent in regard to right knee pain.  There was tenderness in the medial and lateral joint lines bilaterally; there was no effusion or instability in either knee and Lachman's test was negative in both knees.  Patella compression test was negative bilaterally.  X-rays showed some mild degenerative changes of the patellofemoral compartments of both knees.  There were no flare-ups.  There were no additional limitations with repetitive motion.  There was no incoordination, fatigue, weakness or lack of endurance on the function of either joint.  The diagnosis was bilateral knee patellofemoral DJD.

In a February 2007 letter, Dr. ATH stated the Veteran continued to be under his care and that the Veteran was currently taking Naprosyn twice per day.  Current examination showed positive McMurray's on the right.  Otherwise the letter is essentially duplicative of the letter in May 2006.

The Veteran had a VA examination of the spine in April 2007 in which he was noted to walk with a limp favoring his right side.  He wore an elastic bandage on his right knee but was not using any ambulatory aid.

Dr. ATH submitted a letter in June 2007 stating that the symptoms he had noted in February 2007 continued.  Current examination again revealed crepitance and tenderness, with some decreased extension and continued positive McMurray's on the right.  Dr. ATH's current impression was chronic DJD of both knees.

In a June 2007 letter, the Veteran's employer stated that he was employed as a security guard since February 2007 and that during this 4.5 month period he missed four days of work due to extreme pain in his knees. 

The Veteran had a VA examination in July 2007 in which he complained of increased pain and swelling in both knees.  He continued to use an elastic wrap for his right knee but no other assistive devices or braces.  There were no flare-ups.  He estimated that he had lost two days of work due to his knees.  His activities of daily living (ADLs) were impaired by difficulty mowing the lawn and pain with climbing activities.  ROM of both knees was from 0 to 120 degrees with crepitus and pain in the medial and lateral joint lines.  There was tenderness in the medial and lateral joint lines.  There was no effusion, no instability to varus and valgus stress and negative Lachman's bilaterally.  There were no additional limitations following repetitive use.  There were no flare-ups.  There was no effect on incoordination, fatigue, weakness or lack of endurance on joint function.  The diagnosis was bilateral patellofemoral arthritis.

In July 2007 and October 2007 the Veteran presented to the VA ambulatory care clinic complaining of medical problems including continued bilateral knee pain.  No clinical observations were entered in regard to the knees.

The Veteran had a VA examination of the feet in October 2008 in which he reported he has stopped working in February 2007 due to foot pain and knee pain.  He was observed to walk with a slight limp and to hold a cane in his right hand. 

In February 2010 the Veteran testified before the RO's DRO that his bilateral knee disability had become significantly worse since his last VA examination.  Current treatment consisted of medication only.  Current symptoms included constant popping and aching, with giving out.  The Veteran reported trouble climbing stairs, getting in or out of vehicles and standing for a long period such as checkout lines.  He also testified of trouble sitting for a long period, such as car trips, unless he stops to stretch periodically; this was a problem in his job as a long-distance van driver.  The Veteran had missed several days of work due to this problem. The Veteran also testified that he had instability of the knees that caused him to almost fall.  His current pain and swelling was at an estimated 9/10 degree of severity.  

The Veteran had a VA compensation and pension examination of the knees in March 2010 in which he reported that his knee pain and weakness was worsening.  He stated that approximately eight months earlier his right knee "locked" while he was ascending a flight of stairs, and he was unable to unlock it for about five minutes.  He stated that his occupational activity as a van driver had become increasingly painful as he has to get in and out of the van.  There had been no hospitalizations, surgery or re-injury.  He knees would swell maybe once every two weeks, which lasted a few hours.  The Veteran denied heat, redness, tenderness, drainage or development of tophi.  Coincidentally, the Veteran reported having developed gout in 2004, but he has not had any arthrocentesis to confirm the diagnosis of gout or otherwise account for his joint swelling.  There were no precipitating or alleviating factors.  The Veteran reported using a cane on a daily basis but denied using crutches, braces, walker, wheelchair or corrective shoes.

Physical examination revealed an antalgic gait favoring the left knee.  Each foot had normal heel strike and toe push-off.  The Veteran used a cane in the right hand.  The Veteran stood with full weightbearing on both feet, and the knees, when standing, appeared normal in all maneuvers and in all views without visible swelling.  There was pain with extension and flexion, and neither knee flexed more than 20 degrees or extended fully from 0 to 160 degrees.  There was palpable tenderness on the medial aspect of both knees. The Veteran was extremely tense and had difficulty relaxing throughout the examination; when asked to do a straight leg test the Veteran stated that it was too painful and he was unable to do it.  Any attempt to do a McMurray's test or Lachman's test was met with pain, bracing and an inability to be able to complete either test.  However, the Veteran had good muscle strength and good resistive strength.  His quadriceps strength was 5/5 bilaterally.  There was an attempt to do a DeLuca protocol, but the examiner found the Veteran not fully engaged and perhaps not fully understanding the maneuver.  With repetitive motion times three, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or coordination.  The examiner felt that the Veteran had poor participation and that his extension was the same bilaterally (0 to 160 degrees) and it was difficult for him to relax.  Deep tendon reflexes were completely absent in both knees and ankles and pulses of the feet and ankles were thready.  X-ray showed mild degenerative changes in the patellofemoral joints without joint space narrowing or effusion.  The examiner's impression was mild osteoarthrosis of the knees and gout.

The Veteran presented to Dr. ATH in November 2010 complaining of a number of medical problems including bilateral knee pain, swelling, stiffness and decreased ROM.  The Veteran described the pain as sharp and aching in nature and constant and daily in frequency.  Dr. ATH recorded pain in the knees but did not make any clinical observations about stability or ROM.

The Veteran had a VA compensation and pension examination of the knees in September 2012 in which he complained of pain in both knees rated as 5-7/10, with the left knee being worse than the right.  He reported that he experienced occasional swelling and heat but no redness in the knees.  He also endorsed clicking and popping with occasional pain.  He denied any locking, stiffness, giving way, unsteadiness or falling.  He complained of pain when using stairs and reported using bilateral hinged knee braces on a regular basis.  His ADLs were not limited.  His job was not limited, but he had difficulty with prolonged driving and he took frequent breaks.  He was only able to work part-time.  He had flare-ups up to 1-2 times per week causing him to ice his knees.  

On physical examination, bilateral flexion was to 90 degrees with evidence of painful motion at 90 degrees, and extension was to 0 degrees with evidence of painful motion at 0 degrees.  Repetitive motion testing caused no change in ROM but resulted in increased functional loss and/or impairment in the form of less movement than normal, pain on movement of both knees, disturbance of locomotion and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation for joint line or soft tissue of either knee.  Muscle strength testing of both knees was normal.  Joint stability tests, to include anterior and posterior instability and medial/lateral instability, were normal for both knees.   There was no history of patellar subluxation/dislocation of either knee.  The Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment of either knee.  He did have a meniscal tear in the right knee as revealed by MRI findings.  The symptoms consisted of pain, clicking and popping. 

The examiner concluded that the Veteran had bilateral knee subpatellar crepitus with range of motion testing.  There was no heat, redness, or swelling.  The knees were stable.  There was negative McMurray's test despite MRI showing meniscus tear.  Traumatic arthritis was shown in both knees.  There was no x-ray evidence of patellar subluxation.  The Veteran stated that he was able to work, but he had difficulty with prolonged sitting/driving and had to take frequent breaks.  The examiner's current diagnosis was bilateral knee patellofemoral syndrome with degenerative disease to the patellofemoral joints; right knee meniscal tear; and left proximal one-third tibia numbness.

The Veteran testified before the Board in April 2013 that his knee disability had increased significantly in severity since his last VA examination.  He stated that his knees were very stiff when getting up in the morning or rising after prolonged sitting.  The Veteran stated he was currently working three days per week, primarily due to his knee problems; his knee braces also made driving difficult.  The Veteran complained of instability that had almost caused him to fall on several occasions, and he stated he avoided stairs whenever possible.  The Veteran's spouse testified she usually had to help the Veteran get out of bed in the morning.

The Veteran had a VA compensation and pension examination of the knees in January 2014 in which he reported bilateral knee pain and swelling with prolonged standing for over four hours, walking several blocks, squatting and when taking stairs.  He wore bilateral knee braces daily.  ROM of the bilateral knees was flexion to 100 degrees with evidence of painful motion at 90 degrees and extension to 0 degrees with evidence of pain at 0 degrees.  Repetitive movement testing caused no additional limitation of ROM but caused additional functional impairment in the form of less movement than normal, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing.  There was pain on palpation of both knees.  Muscle strength testing was normal.  All joint stability tests were normal for both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation of either knee.  The Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment of either knee.  He did have a meniscal tear in the right knee as revealed by MRI findings, but it was indicated that there no signs or symptoms due to the meniscus tear.  The Veteran was unable to squat repeatedly.  He was able to engage in sedentary employment.  The examiner's current diagnosis was bilateral chondromalacia patellae with secondary bilateral anterior knee degenerative disease, and right lateral meniscus tear.  The examiner also stated an opinion that the Veteran's right meniscal tear is secondary to the service-connected bilateral knee disability.

Initially, the Board notes the medical evidence of record states the Veteran has gout in addition to degenerative joint disease of both knees.  No attempt has been made to differentiate the knee symptoms (pain, swelling, limitation of motion, etc.) due to gout from that caused by the service-connected degenerative arthritis.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).  The Board must accordingly attribute all the Veteran's knee symptoms to his service-connected disability.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that evaluation in excess of 10 percent is not warranted for the Veteran's right and left knee disabilities.  The Veteran's right and left knee disabilities have been rated on the basis of limitation of flexion, DC 5620.  A rating higher than 10 percent is predicated on flexion to 30 degrees or less, but there is no VA or non-VA medical record showing such impairment of flexion; in fact, his flexion was consistently to 90 degrees prior to onset of pain, which is noncompensable under DC 5260.  However, because he has DJD the current 10 percent rating is appropriate due to painful motion even if ROM is not within compensable limits.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Turning to limitation of extension, compensable rating under DC 5261 is predicated on limitation to 10 degrees or more.  Such limitation is not shown in any VA or non-VA medical evidence of record.  Although Dr. ATH indicated that the Veteran demonstrated decreased extension on examination, he provided no ROM measurements in degrees to assist the Board in evaluating the severity of either knee.  Accordingly, increased ratings are not warranted under Diagnostic Codes 5260 or 5261. 

While VA examiners have noted the Veteran's complaints of pain in both knees, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent for either knee.  Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right and left knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, higher evaluations based on functional loss are not warranted.  See DeLuca, 8 Vet. App. 202.

Additionally, the VA examination reports do not show objective evidence of instability or subluxation of either knee.  Accordingly, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.  In that regard, the Veteran complained of subjective instability during his Travel Board hearing in April 2013.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, actual instability of a joint is a clinical determination based on specific medical diagnostics such as Lachman (anterior stability), posterior drawer (posterior stability) and varus-valgus (medial-lateral stability).  All of these tests were negative during VA examinations of record.  The Board places higher probative value on the clinical diagnostics, which affirmatively demonstrate that the knee is stable, than on the Veteran's lay opinion that his knee is unstable.  In sum, the Veteran is not competent to provide an opinion in regard to stability which is a medical determination.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In regard to diagnostics, Dr. ATH stated that the Veteran was shown in 2007 to have had positive McMurray's test in the right knee.  McMurray's is not a stability test, but rather a test to determine injury to the anterior cruciate ligament (ACL).  See Stedman's Medical Dictionary, 27th ed., pg 1805.  Present injury to an ACL would be rated under the criteria for limitation of ROM or stability which are already under consideration.

The Veteran is acknowledged to have a torn meniscus, as demonstrated by the most recent VA examination.  Under DC 5258, dislocation of semilunar cartilage with frequent periods of locking, pain and effusion into the joint is compensable at 20 percent (emphasis added).  These symptoms are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned). Accordingly, all three symptoms listed in the DC (locking, pain and effusion) must be shown.

As noted above, the Veteran complained of swelling to the VA examiner in July 2007 but examination showed no effusion to be present.  He complained of swelling every two weeks during the March 2010 during the March 2010 VA examination, but there was no current swelling with weightbearing and current imaging showed no effusion; there is also no complaint or clinical indication of locking.   The Veteran complained of "occasional" swelling during the VA examination in September 2012 but the examination report is silent in regard to observed swelling or effusion and the examiner did not check "swelling" as an observed functional impairment on examination; again there is no complaint or clinical indication of locking.  During VA examination in January 2014 the Veteran reported swelling associated with standing more than four hours, and the examiner checked "swelling" observed after repetitive use, but once again there is no complaint or clinical indication of locking.  The Board finds that the evidence of record does not show frequent periods of locking, pain and effusion into the joint to warrant a 20 percent rating under DC 5258.

Under DC 5259, symptomatic removal of semilunar cartilage is compensable at 10 percent, but there is no indication in this case that the Veteran has had meniscectomy surgery on which such a rating could be based. 

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

The Board has found no distinct period during the course of the appeal during which the criteria for a rating higher than 10 percent were met, so higher "staged" ratings are not for consideration.  Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's knee disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA, his testimony before the Board, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.


Based on the evidence and analysis above the Board finds the criteria for rating in excess of 10 percent for the service-connected left and right knee disabilities have not been met.  Accordingly, the claims must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.




	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for arthritis of the right knee is denied.

A rating in excess of 10 percent for arthritis of the left knee is denied.


REMAND

A claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

The Veteran has reported on several instances during the course of the appeal that his is unemployable at least in part due to his service-connected bilateral knee disabilities on appeal.  For instance, during the November 2006 VA examination the Veteran reported he had recently lost his job as a temporary warehouse employee due to his knees, and during the October 2008 VA examination the Veteran reported he had stopped working in February 2007 due to foot and knee pain.  He has accordingly presented a claim for a TDIU that is part of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran and his representative with an application for TDIU and notice of the elements required to establish entitlement to a TDIU, including notice of the respective duties of VA and the claimant in obtaining such evidence.

2.  The AOJ should also undertake any other development it determines to be warranted.

3.  Then, the AOJ should adjudicate the Veteran's claim for a TDIU in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


